OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 28, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT 7/1/2012 - 6/30/2013 AlphaMark Large Cap Growth Fund (AMLCX) Issuer Name Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? NetEase.com NTES 64110W102 07/25/12 1 Election of nominee directors Issuer Yes For For NetEase.com NTES 64110W102 07/25/12 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/12. Issuer Yes For For Cnooc Limited CEO 08/21/12 1 Approve, ratify and confirm the non-exempt revised caps, as described in the circular dated 10/24/12 Issuer Yes For For Green Mountain Coffee Roasters GMCR 01/11/13 1 Election of nominee directors Issuer Yes For For Green Mountain Coffee Roasters GMCR 01/11/13 2 Advisory vote on executive compensation Issuer Yes For For Green Mountain Coffee Roasters GMCR 01/11/13 3 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Rockwell Automation ROK 02/05/13 A Election of directors Issuer Yes For For Rockwell Automation ROK 02/05/13 B Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Rockwell Automation ROK 02/05/13 C Advisory vote on executive officer compensation Issuer Yes For For Apple Inc. AAPL 02/27/13 1 Election of directors Issuer Yes For For Apple Inc. AAPL 02/27/13 2 Amendment of Apple's restated Art. Of Inc. Issuer Yes For For Apple Inc. AAPL 02/27/13 3 Ratification of Ernst & YoungLLP as auditors fiscal year 2013 Issuer Yes For For Apple Inc. AAPL 02/27/13 4 Advisory vote on executive compensation Issuer Yes For For Apple Inc. AAPL 02/27/13 5 Shareholder proposal "Executives to retain significant stock" Shareholder Yes Against For Apple Inc. AAPL 02/27/13 6 Shareholder proposal "Board Committee on human rights" Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 1 Election of nominee directors Issuer Yes For For Verizon Communications Inc VZ 92343V104 03/04/13 2 Ratification of appointment of independent registered public accounting firm Issuer Yes For For Verizon Communications Inc VZ 92343V104 03/04/13 3 Advisory vote on executive compensation Issuer Yes For For Verizon Communications Inc VZ 92343V104 03/04/13 4 Approval of long-term incentive plan Issuer Yes For For Verizon Communications Inc VZ 92343V104 03/04/13 5 Network Neutrality Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 6 Lobbying Activities Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 7 Proxy Access Bylaw Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 8 Severance Approval Policy Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 9 Shareholder Right to Call a Special Meeting Shareholder Yes Against For Verizon Communications Inc VZ 92343V104 03/04/13 10 Shareholder Right to Act by Written Consent Shareholder Yes Against For Joy Global Inc. JOYG 03/05/13 1 Election of directors Issuer Yes For For Joy Global Inc. JOYG 03/05/13 2 Ratification of Ernst & YoungLLP as auditors for fiscal year 2013 Issuer Yes For For Joy Global Inc. JOYG 03/05/13 3 Advisory vote on executive compensation Issuer Yes For For Joy Global Inc. JOYG 03/05/13 4 Advisory vote if board of directors should adopt a majority voting standard for uncontested elections of directors Issuer No Abstain NA IntercontinentalExchange Inc ICE 45865V100 03/19/13 1 Election of nominee directors Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 03/19/13 2 Advisory vote on executive compensation Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 03/19/13 3 Approve 2013 omnibus employee incentive plan Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 03/19/13 4 Approve 2013 omnibus non-employee director incentive plan Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 03/19/13 5 Ratification of Ernst & YoungLLP as auditors for fiscal year ending 12/31/2012 Issuer Yes For For McDonalds MCD 03/25/13 1 Election of nominee directors Issuer Yes For For McDonalds MCD 03/25/13 2 Advisory vote on executive compensation Issuer Yes For For McDonalds MCD 03/25/13 3 Approval of Ernst & YoungLLP as auditors for fiscal 2012. Issuer Yes For For McDonalds MCD 03/25/13 4 Shareholder proposal on annual report executive compensation Shareholder Yes Against For McDonalds MCD 03/25/13 5 Shareholder proposal executive stock retention policy Shareholder Yes Against For McDonalds MCD 03/25/13 6 Shareholder proposal on human rights report Shareholder Yes Against For McDonalds MCD 03/25/13 7 Shareholder proposal on nutrition Shareholder Yes Against For Flowserve Corporation FLS 34354P105 03/28/13 1 Election of nominee directors Issuer Yes For For Flowserve Corporation FLS 34354P105 03/28/13 2 Advisory vote on executive compensation Issuer Yes For For Flowserve Corporation FLS 34354P105 03/28/13 3 Approve amendment to increase the number of shares of common stock Issuer Yes For For Flowserve Corporation FLS 34354P105 03/28/13 4 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Flowserve Corporation FLS 34354P105 03/28/13 5 Advisory vote on stockholder proposal requesting the board take steps to permit stockholders to act by written consent. Shareholder Yes Against For EBAY Inc. EBAY 04/18/13 1 Election of nominee directors Issuer Yes For For EBAY Inc. EBAY 04/18/13 2 Advisory approval of executive compensation Issuer Yes For For EBAY Inc. EBAY 04/18/13 3 Stockholder proposal regarding corporate lobbying disclosure Shareholder Yes Against For EBAY Inc. EBAY 04/18/13 4 Stockholder proposal regarding privacy and data security Shareholder Yes Against For EBAY Inc. EBAY 04/18/13 5 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/2012. Issuer Yes For For Polaris Industries PII 04/25/13 1 Election of nominee directors Issuer Yes For For Polaris Industries PII 04/25/13 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Polaris Industries PII 04/25/13 3 Advisory vote on executive compensation Issuer Yes For For American Express Company AXP 04/29/13 1 Election of directors Issuer Yes For For American Express Company AXP 04/29/13 2 Ratification of PricewaterhouseCoopersLLP as auditors for 2013. Issuer Yes For For American Express Company AXP 04/29/13 3 Advisory vote on executive compensation Issuer Yes For For American Express Company AXP 04/29/13 4 Shareholder proposal relating to separation of chairman and CEO Shareholder Yes Against For EMC Corporation EMC 05/01/13 1 Election of nominee directors Issuer Yes For For EMC Corporation EMC 05/01/13 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/12. Issuer Yes For For EMC Corporation EMC 05/01/13 3 Advisory vote on executive compensation Issuer Yes For For EMC Corporation EMC 05/01/13 4 Approval of 2003 stock plan Issuer Yes For For EMC Corporation EMC 05/01/13 5 Approval of 1989 stock plan Issuer Yes For For EMC Corporation EMC 05/01/13 6 Approval to allow shareholders to act by written consent by less than unanimous approval Shareholder Yes Against For Packaging Corp of America PKG 68389X105 05/01/13 1 Election of nominee directors Issuer Yes For For Packaging Corp of America PKG 68389X105 05/01/13 2 Approval of 1999 long-term equity incentive plan Issuer Yes For For Packaging Corp of America PKG 68389X105 05/01/13 3 Approval on executive compensation Issuer Yes For For Packaging Corp of America PKG 68389X105 05/01/13 4 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For EOG Resources EMC 26875P101 05/02/13 1 Election of nominee directors Issuer Yes For For EOG Resources EOG 26875P101 05/02/13 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For EOG Resources EOG 26875P101 05/02/13 3 Approve restated 2008 omnibus equity comp plan Issuer Yes For For EOG Resources EOG 26875P101 05/02/13 4 Approve compensation of the executive officers Issuer Yes For For Eastman Chemical Company EMN 05/02/13 1 Election of nominee directors Issuer Yes For For Eastman Chemical Company EMN 05/02/13 2 Advisory vote on executive compensation Issuer Yes For For Eastman Chemical Company EMN 05/02/13 3 Ratification of PricewaterhouseCoopersLLP as auditors Issuer Yes For For Eastman Chemical Company EMN 05/02/13 4 Advisory vote on stockholder proposal requesting the board take steps to permit stockholders to act by written consent. Shareholder Yes Against For Waste Management WM 94106L109 05/10/13 1 Election of nominee directors Issuer Yes For For Waste Management WM 94106L109 05/10/13 2 Ratification of Ernst & YoungLLP as auditors for 2013 Issuer Yes For For Waste Management WM 94106L109 05/10/13 3 To approve on executive compensation Issuer Yes For For Waste Management WM 94106L109 05/10/13 4 Stockholder proposal request Senior executives to hold a significant % of equity awards until retirement Shareholder Yes Against For Waste Management WM 94106L109 05/10/13 5 Stockholder proposal disclosure of political contributions Shareholder Yes Against For Waste Management WM 94106L109 05/10/13 6 Stockholder proposal regarding compensation benchmarking cap Shareholder Yes Against For Broadcom Corporation BRCM 05/14/13 1 Election of directors Issuer Yes For For Broadcom Corporation BRCM 05/14/13 2 Ratification of KPMG LLP as auditors for fiscal year 2012 Issuer Yes For For Discovery Communications Inc CMI 05/14/13 1 Election of directors Issuer Yes For For Discovery Communications Inc CMI 05/14/13 2 Ratification of PricewaterhouseCoopersLLP as auditors ending 12/31/12. Issuer Yes For For Discovery Communications Inc CMI 05/14/13 3 Approval of the 2013 stock incentive plan Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 1A Election of director Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 1B Election of director Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 1C Election of director Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 1D Election of director Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 2 Adopt 2013 stock incentive plan Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 3A To approve to declassify the Board Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 3B Adopt certificate of inc to provide dir. removal Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 3C To adopt and approve amendments to our Certificate of Incorporation to (a) declassify our Board of Directors; (b) provide for director removal with or without cause following declassification of our Board of Directors; and (c) eliminate the supermajority voting requirement for amending or repealing Article TENTH of our Certificate of Incorporation as described in the accompanying proxy statement; Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 4 Advisory vote on executive compensation Issuer Yes For For Akamai Technologies AKAM 00971T101 05/15/13 5 Ratification of PricewaterhouseCoopersLLP as auditors for 2013. Issuer Yes For For Amgen Inc. AMGN 05/22/13 1 Election of nominee directors Issuer Yes For For Amgen Inc. AMGN 05/22/13 2 Ratification of Ernst & YoungLLP as auditors ending 12/31/13 Issuer Yes For For Amgen Inc. AMGN 05/22/13 3 Advisory vote on executive compensation Issuer Yes For For Amgen Inc. AMGN 05/22/13 4 Approval of proposed amended and restated 2009 equity incentive plan Issuer Yes For For Amphenol Corporation APH 05/22/13 1 Election of nominee directors Issuer Yes For For Amphenol Corporation APH 05/22/13 2 Ratification of Deloitte Touche LLP as auditors Issuer Yes For For Amphenol Corporation APH 05/22/13 3 Advisory vote on executive compensation Issuer Yes For For Amphenol Corporation APH 05/22/13 4 Stockholder proposal for special shareowner meeting right Shareholder Yes Against For CenturyLink Inc. CTL 05/22/13 1 Election of nominee directors Issuer Yes For For CenturyLink Inc. CTL 05/22/13 2 Ratification of KPMG LLP as auditors for fiscal year 2012 Issuer Yes For For CenturyLink Inc. CTL 05/22/13 3 Advisory vote on executive compensation Issuer Yes For For CenturyLink Inc. CTL 05/22/13 4A-D Shareholder proposal on equity comp, bonus deferrals, Proxy access and confidential voting. Shareholder Yes Against For Rost Stores Inc. ROST 05/22/13 1 Election of nominee directors Issuer Yes For For Rost Stores Inc. ROST 05/22/13 2 Approval of 2008 equity incentive plan Issuer Yes For For Rost Stores Inc. ROST 05/22/13 3 Advisory vote on executive compensation Issuer Yes For For Rost Stores Inc. ROST 05/22/13 4 Ratification of Deloitte Touche LLP as auditors for fiscal year ending 2/02/13 Issuer Yes For For Continental Resources CLR 05/27/13 1 Election of nominee directors Issuer Yes For For Continental Resources CLR 05/27/13 2 Approval of company's 2013 long term incentive plan Issuer Yes For For Continental Resources CLR 05/27/13 3 Ratification of Grant Thornton LLP as auditors Issuer Yes For For Starwood Hotels & Resorts Worldwide Inc HOT 85590A401 05/30/13 1 Election of nominee directors Issuer Yes For For Starwood Hotels & Resorts Worldwide Inc HOT 85590A401 05/30/13 2 Advisory vote on executive compensation Issuer Yes For For Starwood Hotels & Resorts Worldwide Inc HOT 85590A401 05/30/13 3 Approval of 2013 long-term incentive plan Issuer Yes For For Starwood Hotels & Resorts Worldwide Inc HOT 85590A401 05/30/13 4 Ratification of Ernst & YoungLLP as auditors for 2013 Issuer Yes For For Cirrus Logic Inc. CRUS 05/31/13 1 Election of nominee directors Issuer Yes For For Cirrus Logic Inc. CRUS 05/31/13 2 Ratification of Ernst & YoungLLP as auditors ending 3/29/14 Issuer Yes For For Cirrus Logic Inc. CRUS 05/31/13 3 Advisory vote to approve named executive compensation. Issuer Yes For For Cirrus Logic Inc. CRUS 05/31/13 4 Approval of the material terms of the amended 2007 mgmt and key individual incentive plan. Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 06/03/13 1 To adopt plan of merger Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 06/03/13 2 Approve provisions related to amt and classes of stock, limitations of ownership, disqualification of off and directors, considerations of board of directors, certificate of inc amendments Issuer Yes For For IntercontinentalExchange Inc ICE 45865V100 06/03/13 3 To approve adjournments of special meeting of stockholders Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 1 Election of nominee directors Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 2 Ratification of PricewaterhouseCoopersLLP as auditors for 12/31/2013. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 3 Advisory vote on Say on pay exec comp. Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 4 Reapprove the material terms of performance goals under 2008 performance based mgt plan Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 5 Reapprove the material terms of performance goals under 2008 omnibus equity plan Issuer Yes For For Biogen Idec Inc. BIIB 09062X103 06/12/13 6 Shareholder proposal regarding share retention Shareholder Yes Against For INVESTMENT COMPANY REPORT 7/1/2012 - 6/30/2013 AlphaMark Small Cap Growth Fund (AMSCX) Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Silicon Motion Technology Corp SIMO 82706C108 09/26/12 1 Election of nominee directors Issuer Yes For For Silicon Motion Technology Corp SIMO 82706C108 09/26/12 2 Ratify the selection of Deloitte & Touche as independent auditors Issuer Yes For For Cantel Medical Corp CMN 01/11/13 1 Election of nominee directors Issuer Yes For For Cantel Medical Corp CMN 01/11/13 2 Approval to increase number of shares Issuer Yes For For Cantel Medical Corp CMN 01/11/13 3 Advisory vote on executive compensation Issuer Yes For For Cantel Medical Corp CMN 01/11/13 4 Ratification of Ernst & YoungLLP as auditors for 7/31/2013 Issuer Yes For For Liquidity Services Inc LQDT 53635B107 02/28/13 1 Election of nominee directors Issuer Yes For For Liquidity Services Inc LQDT 53635B107 02/28/13 2 Ratification of Ernst & YoungLLP as auditors for fiscal 2013 Liquidity Services Inc LQDT 53635B107 02/28/13 3 Advisory vote on executive officer compensation Cooper Tire & Rubber Co CTB 05/10/13 1 Election of nominee directors Issuer Yes For For Cooper Tire & Rubber Co CTB 05/10/13 2 Ratification of the independent public accounting firm for the year ending 12/31/13 Issuer Yes For For Cooper Tire & Rubber Co CTB 05/10/13 3 Advisory vote on executive compensation Issuer Yes For For Acacia Research Corp ACTG 05/16/13 1 Election of nominee directors Issuer Yes For For Acacia Research Corp ACTG 05/16/13 2 Ratification of Grant Thornton LLP as auditors ending 12/31/13. Issuer Yes For For Acacia Research Corp ACTG 05/16/13 3 Advisory vote on executive compensation Issuer Yes For For Acacia Research Corp ACTG 05/16/13 4 Approve adoption of the 2013 stock incentive plan Issuer Yes For For Credit Acceptance Corp CACC 05/16/13 1 Election of nominee directors Issuer Yes For For Credit Acceptance Corp CACC 05/16/13 2 Advisory vote on executive compensation Issuer Yes For For Credit Acceptance Corp CACC 05/16/13 3 Ratification of Grant Thornton LLP as auditors ending 2013. Issuer Yes For For HFF Inc HF 40418F108 05/23/13 1 Election of nominee directors Issuer Yes For For HFF Inc HF 40418F108 05/23/13 2 Advisory vote on executive compensation Issuer Yes For For HFF Inc HF 40418F108 05/23/13 3 Ratification of public accounting firm Issuer Yes For For Belden Inc BDC 05/30/13 1 Election of nominee directors Issuer Yes For For Belden Inc BDC 05/30/13 2 Ratification of Ernst & YoungLLP as auditors for 2013 Issuer Yes For For Belden Inc BDC 05/30/13 3 Advisory vote on executive compensation Issuer Yes For For Belden Inc BDC 05/30/13 4 Re-approve perf metrix to seek a deduction for annual cash incentive awards. Issuer Yes For For US Ecology Inc ECOL 91732J102 05/31/13 1 Election of nominee directors Issuer Yes For For US Ecology Inc ECOL 91732J102 05/31/13 2 Ratify the selection of Deloitte & Touche as independent auditors ending 12/31/13. Issuer Yes For For US Ecology Inc ECOL 91732J102 05/31/13 3 Advisory vote on executive officer compensation Issuer Yes For For Allegiant Travel Company ALGT 01748X102 06/04/13 1 Election of nominee directors Issuer Yes For For Allegiant Travel Company ALGT 01748X102 06/04/13 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For American Railcar Industries Inc ARII 02916P103 06/04/13 1 Election of nominee directors Issuer Yes For For American Railcar Industries Inc ARII 02916P103 06/04/13 2 Advisory vote on executive compensation Issuer Yes For For Vaalco Energy Inc EGY 91851C201 06/05/13 1 Election of nominee directors Issuer Yes For For Vaalco Energy Inc EGY 91851C201 06/05/13 2 Ratify the selection of Deloitte & Touche as independent auditors Issuer Yes For For Vaalco Energy Inc EGY 91851C201 06/05/13 3 Advisory vote on executive officer compensation Issuer Yes For For MarketAxess Holdings MKTX 57060D108 06/06/13 1 Election of nominee directors Issuer Yes For For MarketAxess Holdings MKTX 57060D108 06/06/13 2 Ratification of PricewaterhouseCoopersLLP as auditors for year ending 12/31/13 Issuer Yes For For MarketAxess Holdings MKTX 57060D108 06/06/13 3 Advisory vote on executive compensation disclosed in the 2013 proxy statement Issuer Yes For For ACI Worldwide Inc ACIW 06/11/13 1 Election of nominee directors Issuer Yes For For ACI Worldwide Inc ACIW 06/11/13 2 Ratify appointment of Deloitte & Touche for fiscal year 2013 Issuer Yes For For ACI Worldwide Inc ACIW 06/11/13 3 Advisory vote on executive compensation Issuer Yes For For ACI Worldwide Inc ACIW 06/11/13 4 Approval of the 2013 executive management incentive compensation plan Issuer Yes For For ACI Worldwide Inc ACIW 06/11/13 5 Approve 2013 amended and restated certificate of inc to inc number of commonshares Issuer Yes For For Exlservice Holdings Inc EXLS 06/14/13 1 Election of nominee directors Issuer Yes For For Exlservice Holdings Inc EXLS 06/14/13 2 Ratification of Ernst & YoungLLP as auditors Issuer Yes For For Exlservice Holdings Inc EXLS 06/14/13 3 Advisory vote on executive officer compensation Issuer Yes For For IXIA XXIA 45071R109 06/19/13 1 Election of nominee directors Issuer Yes For For IXIA XXIA 45071R109 06/19/13 2 Advisory vote on executive compensation Issuer Yes For For IXIA XXIA 45071R109 06/19/13 3 Approval of 2008 equity incentive plan Issuer Yes For For IXIA XXIA 45071R109 06/19/13 4 Approval of 2010 emp stock purchase plan Issuer Yes For For PVH Corporation PVH 06/20/13 1 Election of nominee directors Issuer Yes For For PVH Corporation PVH 06/20/13 2 Vote to continue the performance incentive bonus plan. Issuer Yes For For PVH Corporation PVH 06/20/13 3 Vote to continue company's long-term incentive plan. Issuer Yes For For PVH Corporation PVH 06/20/13 4 Advisory vote on executive officer compensation Issuer Yes For For PVH Corporation PVH 06/20/13 5 Ratification of auditors Cynosure Inc CYNO 06/24/13 1 Approval of common stock merger in proxy stmt Issuer Yes For For Cynosure Inc CYNO 06/24/13 2 Election of nominee directors Issuer Yes For For Cynosure Inc CYNO 06/24/13 3 Approval 2005 stock incentive plan Issuer Yes For For Cynosure Inc CYNO 06/24/13 4 Advisory vote on executive compensation Issuer Yes For For Cynosure Inc CYNO 06/24/13 5 Ratification of Ernst & YoungLLP as auditors for 12/31/2013 Issuer Yes For For Cynosure Inc CYNO 06/24/13 6 Approval of additional proxies if insufficient votes at the time of adjournment Issuer Yes For For Genesco Inc. GCO 06/27/13 1 Election of nominee directors Issuer Yes For For Genesco Inc. GCO 06/27/13 2 Say on pay- Advisory vote on executive officer compensation Issuer Yes For For Genesco Inc. GCO 06/27/13 3 Ratification of public accounting firm Issuer Yes For For
